DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-3, 5, 7-10, 12-14 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perry et al. (US 20190050948 A1).
	Regarding claim 1, Perry discloses a method for effective nitrogen application (para. 0091: “ … an agricultural database can include specific details of applied crop treatments (such as the specific treatment applied, the method of application, the application rate, date and location, etc.)”, also see para. 0124-0127, 0157), the method comprising: acquiring imagery of an agricultural field (para. 0070, 0143: “ … collect images during operation and can communicatively couple with the crop prediction system 125 (for instance, via an LTE network) to provide the collected images in association with information identifying the field”; also, “a particular field or plot of land” 
	Regarding claims 2-3, Perry discloses: wherein the updating the inputs to the crop model includes providing updated weather data to the crop model for the growing 
	Regarding claim 5, Perry discloses: wherein the soil characteristics include soil texture, organic matter, pH, cation exchange capacity (CEC), and soil nitrogen content (para. 0059-0069).  
	Regarding claim 7, Perry discloses: wherein the crop model simulates crop yields at a plurality of 10added nitrogen application rates (para. 0008, 0091, 0163).  
	Regarding claim 8, Perry discloses: wherein the crop model is further parameterized with a crop price (para. 00014, 0118, 0134).  
	Regarding claim 9, Perry discloses: wherein the crop model is further parameterized with a nitrogen 15fertilizer cost (para. 0112, 0143).  
	Regarding claim 10, Perry discloses: wherein the crop model determines a net return (or effects) for each of a plurality of added nitrogen application rates (para. 0107, 0124-0130).
	Regarding claim 12, Perry discloses: wherein the imagery of the agricultural field is used to determine a vegetation index and the vegetation index is used in delineating the plurality of 25management zones within the agricultural field (para. 0010, 0087).
  	Regarding claim 13, Perry discloses a system (Figs. 1, 4, 6, 10, etc.) for effective nitrogen application within an agricultural field during a growing season (para. 0091, 0124-0127, 0157), the system comprising: a computing environment (e.g., 1000 in Fig. 10) including at least one computer-readable storage medium having program instructions stored therein and a computer processor operable to execute the program instructions to apply a crop mode (e.g., the crop prediction model , see para. 0034-
	Regarding claim 14, Perry discloses the claimed invention (see discussion for claim 5 above).
	Regarding claim 16, Perry discloses the claimed invention (see discussion for claim 10 above).
	Regarding claims 17-18, Perry discloses the claimed invention (see discussion for claims 8-9 above).
Regarding claim 19, Perry discloses the claimed invention (see discussion for claim 10 above).
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. 
Regarding claim 4, Perry does not mention expressly: wherein the periodic basis is a daily basis.  
	However, it is deemed that the feature in question is merely a design variation of said periodic basis in Perry. Since Perry teaches the general condition of the periodic basis on which said updating is performed (para. 0112, 0118), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Perry to arrive the claimed invention by adjusting the periodic basis as desired such as a daily basis, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
6.	Claims 6, 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. in view of Tang (The models used to fit the data of yield nitrogen fertilizer response, https://blogs.cornell.edu/agsci-interns/2015/08/20/the-models-used-to-fit-the-data-of-yield-nitrogen-fertilizer-response/, August 20, 2015, AgSci Interns, Cornell University).
	Regarding claims 6, 11, 15 and 20, Perry does not mention expressly: wherein the crop model uses linear-plateau and quadratic-plateau equations to calculate effects of different nitrogen rates; wherein the crop model determines an estimate of a maximum economic return for nitrogen fertilizer using a quadratic-plateau model.  
	Tang teaches a crop model that uses linear-plateau and quadratic-plateau equations to calculate effects of different nitrogen rates (see screenshots of the web-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Perry to arrive the claimed invention by incorporating Tang’s teaching of linear-plateau and quadratic-plateau equations to calculate effects of different nitrogen rates. Doing so would provide an alternative technique for fitting the data of yield nitrogen fertilizer response, as an intended use of Tang’s disclosure. It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/X.S/Examiner, Art Unit 2862                                                                                                                                                                                                        
/TOAN M LE/Primary Examiner, Art Unit 2864